Allianz Life Insurance Company of North America Stewart Gregg Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 stewart.gregg@allianzlife.com www.allianzlife.com December 28, 2010 Ms. Sally Samuel Office of Insurance Products Securities and Exchange Commission treet, NE Washington, DC20549-4644 Re: Allianz Life Insurance Company of North America Allianz Life Variable Account B Pre-Effective Amendment No.1 to Registration Statement on Form N-4 File Nos. 333-169265 and 811-05618 Dear Ms. Samuel: We received oral comments from you today with respect to Registrant's Pre-Effective Amendment No. 1 to Registration Statement Nos. 333-169265 and 811-05618. We represent that we will make the changes to the prospectus outlined in this letter. Attached to this letter are redlined pages of the prospectus that have been revised to respond to your oral comments All page numbers in this letter refer to Pre-Effective Amendment No. 1. 1.Fee Tables (Page 8) Comment: In the contract annual expense table, please capitalize the entire term “Base Contract” and add a blank space after that line in the table, and remove all “NAs” to clarify that the base contract expenses apply to all contracts, and to make it easier to identify other fees and expenses. Response: Revised as requested. 2.Free Look (Page 15) Comment: Please combine the fourth and fifth lines of this paragraph to increase clarity. Response: Revised as requested. Please contact me with any questions or comments you may have concerning the enclosed. I can be reached at the address listed above or at (763) 765-2913. Sincerely, Allianz Life Insurance Company of North America By:/s/ Stewart D. Gregg Stewart D. Gregg AZL-Connections-Pre-Eff #1 page 1
